Exhibit 10.1

 



ALLEGIANCE BANCSHARES, INC.

RESTRICTED STOCK AGREEMENT

(Non-Employee Director)

 

 

This Restricted Stock Agreement ("Agreement") effective as of the ____ day of
_____________, ________, is between Allegiance Bancshares, Inc. (the "Company"),
and _____________________, (the "Holder").

 

To carry out the purposes of the Allegiance Bancshares, Inc. 2015 Amended and
Restated Stock Awards and Incentive Plan (the "Plan") by providing individuals
upon whom the responsibilities of the successful administration and management
of the Company rest additional incentive and reward opportunities designed to
advance the profitable growth of the Company, the Company and Holder hereby
agree as follows:

 

1. Award of Stock. The Company hereby grants (the "Grant") to Holder _________
shares (the "Shares") of common stock of the Company, $1.00 par value (the
"Stock") which shall be subject to the restrictions set forth in Section 2
hereof.

 

2. Forfeiture Restrictions. The Shares granted hereunder may not be sold,
assigned, transferred, exchanged, pledged, hypothecated or encumbered by Holder,
and no such sale, assignment, transfer, exchange, pledge, hypothecation or
encumbrance, whether made or created by voluntary act of Holder or any agent of
Holder or by operation of law, shall be recognized by, or be binding upon, or
shall in any manner affect the rights of, the Company or any agent or any
custodian holding certificates for the Shares. Holder shall be subject to an
obligation to forfeit and surrender, for no consideration from the Company, the
Shares to the Company upon a termination of service described in Section 3(d) of
this Agreement. The prohibition against transfer and the obligation to forfeit
and surrender shares of Stock to the Company (the "Forfeiture Restrictions")
shall remain in effect until such time as such Forfeiture Restrictions shall
expire under the terms of this Agreement. The Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.

 

3. Restricted Period.

 

(a) For a period beginning on the date hereof and ending on ___________ (the
"Restricted Period") the Shares shall be subject to the Forfeiture Restrictions
and any other restrictions as set forth herein; provided, however, the
Forfeiture Restrictions shall expire on a number of Shares as determined in
accordance with the following schedule:

 



  Number of Shares     on which   Date Forfeiture Restrictions Expire  

 


 



The Shares that are subject to the Forfeiture Restrictions shall hereinafter be
referred to as "Restricted Shares."

 

(b) The Company shall effect the issuance of the Shares, and the issuance of a
certificate or certificates for the Shares, in accordance with the
determinations made by the Committee (as defined in the Plan). Each certificate
issued for Shares to Holder shall be registered in Holder's name and shall be
either deposited by the Secretary of the Company or its designee in an escrow
account or held by the Secretary of the Company, together with stock powers or
other instruments of transfer appropriately endorsed in blank by Holder (Holder
hereby agreeing to execute such stock powers or other instruments of transfer as
requested by the Company). Such certificate or certificates shall remain in such
escrow account or with the Secretary of the Company until (i) the Restricted
Period has terminated or (ii) the expiration of the Forfeiture Restrictions in
accordance with the schedule set forth in paragraph (a) above. Certificates
representing the Restricted Shares shall bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN COMPLIANCE
WITH THE CONDITIONS SPECIFIED IN THE ALLEGIANCE BANCSHARES, INC. RESTRICTED
STOCK AGREEMENT, DATED AS OF ____________________ BETWEEN ALLEGIANCE BANCSHARES,
INC. ("COMPANY") AND EACH OF THE GRANTEES NAMED THEREIN. A COMPLETE AND CORRECT
COPY OF THE FORM OF SUCH AGREEMENTS IS AVAILABLE FOR INSPECTION AT THE PRINCIPAL
OFFICE OF THE COMPANY AND WILL BE FURNISHED WITHOUT CHARGE TO THE HOLDER OF SUCH
SHARES UPON WRITTEN REQUEST.

 

(c) Except as otherwise provided in the Plan, Holder shall, during the
Restricted Period, have all of the other rights of a stockholder with respect to
the Shares including, but not limited to, the right to receive dividends, if
any, as may be declared on such Shares from time to time, and the right to vote
(in person or by proxy) such Shares at any meeting of stockholders of the
Company.

 

(d) In the event that Holder's service as a director of the Company or an
Affiliate is terminated for any reason prior to the expiration of the Forfeiture
Restrictions as provided in Section 3(a) or 3(e), any Restricted Shares
outstanding shall, upon such termination of service, be forfeited by Holder to
the Company, without the payment of any consideration or further consideration
by the Company, and neither Holder nor any successors, heirs, assigns, or legal
representatives of Holder shall thereafter have any further rights or interest
in the Restricted Shares or certificates therefor, and Holder's name shall
thereupon be deleted from the list of the Company's stockholders with respect to
the Restricted Shares.

 

(e) In the event of a Change of Control (as defined in the Plan), any Forfeiture
Restrictions on the Restricted Shares set forth in this Agreement which have not
previously been forfeited shall be deemed to have expired, and the Restricted
Shares shall thereby be free of all such Forfeiture Restrictions.

 

-2- 

 



(f) If the Holder's service as a director of the Company or an Affiliate shall
terminate prior to the expiration of the Restricted Period, and there exists a
dispute between Holder and the Company or the Committee as to the satisfaction
of the conditions to the release of the Shares from the Forfeiture Restrictions
hereunder and under the Plan or the terms and conditions of the Grant, the
Shares shall remain subject to the Forfeiture Restrictions until the resolution
of such dispute, regardless of any intervening expiration of the Restricted
Period, except that any dividends that may be payable to the holders of record
of Stock as of a date during the period from termination of Holder's service to
the resolution of such dispute (the "Suspension Period") shall:

 

(1) to the extent to which such dividends would have been payable to Holder on
the Shares, be held by the Company as part of its general funds, and shall be
paid to or for the account of Holder only upon, and in the event of, a
resolution of such dispute in a manner favorable to Holder, and then only with
respect to such of the Shares as to which such resolution shall be so favorable,
and

 

(2) be canceled upon, and in the event of, a resolution of such dispute in a
manner unfavorable to Holder, and then only with respect to such of the Shares
as to which such resolution shall be so unfavorable.

 

(g) Upon expiration of the Forfeiture Restrictions, by lapse of time and upon
compliance by the Holder, or the legal representative of Holder, with all
obligations of Holder under the Plan and this Agreement, the Restricted Shares
shall be released from all further restrictions and prohibitions hereunder and
all of the forfeiture provisions of the Plan, and the Committee shall thereupon
deliver or cause to be delivered to Holder or Holder's legal representative the
certificate or certificates for the Shares free of any legend provided in
subparagraph (b) of this paragraph.

 

4. Taxes. Any federal, state or local taxes arising by virtue of this Grant and
assessed against or based on the value of the Shares awarded to Holder shall be
the sole responsibility of Holder; provided that the Company shall have the
right to withhold any amounts required to be so withheld for federal, state or
local income tax purposes. Any such taxes and withholding must be paid or
provided for according to law and in a manner satisfactory to the Company and as
provided in the Plan before any Shares, or certificates therefor, can be
delivered to Holder. The Committee may permit payment of any such amount to be
made through the tender of cash or Stock, the withholding of Stock out of shares
otherwise distributable or any other arrangement satisfactory to the Committee.
The Company shall, to the extent permitted by law, have the right to withhold
delivery of a stock certificate or to deduct any required taxes from any payment
of any kind otherwise due to Holder. If Holder does not pay the entire amount of
such taxes to the Company, if any, within thirty (30) days after the date on
which the Committee notifies Holder of the amount required to meet the
withholding obligation, the Committee shall withhold from the Stock to which
Holder is entitled a number of shares having an aggregate fair market value
equal to the amount of such taxes remaining to be paid by Holder and shall
deliver a certificate for the remaining shares to the Holder. If Holder makes
the election authorized by section 83(b) of the Internal Revenue Code, Holder
shall submit to the Company a copy of the statement filed by Holder to make such
election. The failure of Holder to notify the Company of any such election made
by Holder may, in the discretion of the Committee, result in the forfeiture of
the Shares.

 

-3- 

 



5. Changes in Capital Structure. If the outstanding shares of Stock or other
securities of the Company, or both, shall at any time be changed or exchanged by
declaration of a stock dividend, stock split, combination of shares, or
recapitalization, the number and kind of shares of Stock or other securities
subject to the Restricted Shares shall be appropriately and equitably adjusted
in accordance with the terms of the Plan.

 

6. Compliance With Securities Laws. Upon the acquisition of any shares pursuant
to this Agreement, Holder (or Holder's legal representative upon Holder's death
or disability) will enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.

 

7. Service Relationship. Holder shall be considered to be in service as a
director as long as Holder remains as a director of the Company or an Affiliate.
Any questions as to whether and when there has been a termination of such
service, and the cause of such termination, shall be determined by the
Committee, with the advice of the applicable corporation, and its determination
shall be final.

 

8. Binding Effect. The provisions of the Plan and the terms and conditions
hereof shall, in accordance with their terms, be binding upon, and inure to the
benefit of, all successors of Holder, including, without limitation, Holder's
estate and the executors, administrators, or trustees thereof, heirs and
legatees, and any receiver, trustee in bankruptcy, or representative of
creditors of Holder. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company.

 

9. Agreement Subject to Plan. This Agreement is subject to the Plan. The terms
and provisions of the Plan (including any subsequent amendments thereto) are
hereby incorporated herein by reference thereto. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.
All definitions of words and terms contained in the Plan shall be applicable to
this Agreement.

 

10. Notices. Every notice hereunder shall be in writing and shall be given by
registered or certified mail. All notices by Holder shall be directed to
Allegiance Bancshares, Inc., 8727 W. Sam Houston Parkway N., Suite 210, Houston,
Texas 77040, Attention: Secretary. Any notice given by the Company to Holder
directed to Holder at the address on file with the Company shall be effective to
bind Holder and any other person who shall acquire rights hereunder. The Company
shall be under no obligation whatsoever to advise Holder of the existence,
maturity or termination of any of Holder's rights hereunder and Holder shall be
deemed to have familiarized himself or herself with all matters contained herein
and in the Plan which may affect any of Holder's rights or privileges hereunder.

 

-4- 

 



11. Resolution of Disputes. Any dispute or disagreement which may arise
hereunder shall be determined by the Committee in its sole discretion and
judgment, and any such determination and any interpretation by the Committee of
the terms of the Plan or this Restricted Stock Agreement shall be final and
shall be binding and conclusive, for all purposes, upon the Company, Holder, and
Holder’s heirs, personal representatives and successors.

 

12. Amendment. Any modification of this Agreement will be effective only if it
is in writing and signed by a duly authorized officer of the Company and Holder,
except to the extent such modification occurs pursuant to a proper amendment of
the Plan.

 

13. Jurisdiction. The provisions of the Plan and the terms and conditions hereof
shall be construed in accordance with the laws of Texas except to the extent
pre-empted by Federal law.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and Holder has executed this
Agreement, all as of the day and year first above written.

 

  ALLEGIANCE BANCSHARES, INC.         By:     Name:     Title:                
Holder  



 

 

 

-5-

--------------------------------------------------------------------------------

